-
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

Ronald Anderson,                       )
                                       )                                                   FILED
                 Plaintiff,            )
                                                                                            FEB 2 0 2009
                                       )
       v.                              )       Civil Action No.                       NANCY MAYER WHmINGTON. ClERK
                                                                                            U.S. DISTRICT COURT
                                       )
                                       )
Ann Meister et aI.,                    )                           09 0338
                                       )
                 Defendants.           )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, seeks monetary relief from an immune

defendant).

        Plaintiff is a prisoner at the United States Penitentiary McCreary in Pine Knot, Kentucky.

He sues the Register of Wills for the District of Columbia and her deputy for rejecting his

"Petition for Probate" of his mother's estate. Claiming that the defendants have deprived him of

his First Amendment right to seek redress, plaintiff seeks monetary damages totaling $110,000.

Like judges, court officials "are absolutely immune from liability for damages" under 42 U .S.C.

§ 1983 for actions taken, as alleged here, within the scope of their official duties as "an integral

part of the judicial process." Sindram v. Suda, 986 F.2d 1459,1460 (D.C. Cir. 1993). The

complaint therefore is dismissed. A separate Order accompanies this Memorandum Opinion.

                                             L/~L              6      HVKI~
Date: February     JU, 2009                    United States District Judge